Case: 14-10347    Date Filed: 08/13/2014   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-10347
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:13-cr-00006-MMH-JRK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

LEOTIS WILLIAMS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 13, 2014)

Before PRYOR, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      Leotis Williams appeals his sentence of 120 months of imprisonment for

distributing cocaine hydrochloride, 21 U.S.C. § 841(a)(1), (b)(1)(C), and for
              Case: 14-10347     Date Filed: 08/13/2014   Page: 2 of 3


distributing cocaine hydrochloride and cocaine base, id. Williams argues that his

sentence is unreasonable. We affirm.

      The district court did not abuse its discretion by sentencing Williams to a

term of imprisonment far below his advisory guideline range. While on parole,

Williams sold to two government informants 66.1 grams of cocaine hydrochloride

and 4.2 grams of cocaine base. Williams had an extensive criminal history that

included seven convictions involving the possession, attempted possession, and

sale of cocaine; nine convictions for possessing marijuana; three convictions for

battery; two convictions for obstructing an officer without violence; and two

convictions for criminal trespass. Even if Williams had not qualified as a career

offender, see United States Sentencing Guidelines Manual § 4B1.1 (Nov. 2013),

his advisory guidelines range would have been calculated using a criminal history

of VI because of his prior convictions. The district court agreed with Williams that

“the nature of the offense and the amount of drugs [was] fairly insignificant

compared to” his advisory guideline range of 210 to 262 months, and the district

court decided to vary downward from the low end of that range by 90 months. The

district court was concerned why Williams “just [did not] seem to understand he

[could not] keep doing this” and reasonably determined that a sentence of 120

months was required to give Williams more than a “slap on the wrist,” to deter

future similar conduct, to protect the public, and to promote respect for the law.


                                          2
              Case: 14-10347    Date Filed: 08/13/2014   Page: 3 of 3


See 18 U.S.C. § 3553(a). Williams’s sentence, which is well below his maximum

statutory sentence of 20 years of imprisonment, is reasonable.

      We AFFIRM Williams’s sentence.




                                         3